        Case 1:18-cv-09936-LGS Document 226 Filed 04/08/20 Page 1 of 3



                                                                                 April 8, 2020
VIA ECF
The Honorable Lorna G Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
       Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
        Pursuant to the Court’s March 13, 2020 Order (Doc. No. 200), the parties and nonparties
Metro-Goldwyn Mayer Studios, Inc. and JMBP, LLC write to provide the following telephone
call-in number and passcode for a conference call with the Court scheduled for 10:40 a.m. on
Thursday, April 9, 2020:
   •   Telephone Call-In Number: +1-415-655-0001
   •   Passcode: 477 058 159


                                                      Respectfully submitted,
    Case 1:18-cv-09936-LGS Document 226 Filed 04/08/20 Page 2 of 3



/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP                 SPEARS & IMES LLP
350 Fifth Avenue, Suite 7110             51 Madison Avenue
New York, New York 10118                 New York, New York 10010
Telephone: (212) 763-0883                Telephone: (212) 213-6996
Facsimile: (212) 564-0883                Facsimile: (212) 213-0849
rkaplan@kaplanhecker.com                 jhendon@spearsimes.com
jquinn@kaplanhecker.com                  cchen@spearsimes.com
arodney@kaplanhecker.com                 akincaid@spearsimes.com


Andrew G. Celli, Jr.                     Attorneys for Defendants
Matthew D. Brinckerhoff
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman
Nick Bourland

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com


Attorneys for Plaintiffs




                                    2
    Case 1:18-cv-09936-LGS Document 226 Filed 04/08/20 Page 3 of 3



/s/ Jessica Stebbins-Bina
Jessica Stebbins-Bina

LATHAM &WATKINS LLP
10250 Constellation Blvd. Suite 1100
Los Angeles, California 90067
Telephone: (424) 643-5500
Facsimile: (424) 654-5501
jessica.stebbinsbina@lw.com


Attorneys for nonparties Metro-
Goldwyn Mayer Studios, Inc. and
JMBP, LLC




                                       3
